Citation Nr: 1003719	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a fractured 
mandible.   

2.  Entitlement to service connection for a headache 
disability, to include as secondary to service-connected 
residuals of a fractured mandible.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1971 to August 1974.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

Procedural history 

The RO granted the Veteran's service-connection claim for 
residuals of a fractured mandible in an August 1989 rating 
decision; a noncompensable (zero percent) disability rating 
was assigned.

In May 2005, the Veteran filed an increased rating claim for 
his mandible fracture residuals.  The RO denied this claim, 
as well as a claim for service connection for headaches, in 
the above-referenced December 2005 rating decision.  The 
Veteran disagreed with the RO's decisions, and he duly 
perfected an appeal as to both issues.  

Issues not on appeal

In a May 2008 rating decision, the RO denied the Veteran's 
claim of entitlement to an increased disability rating for 
tinnitus, as well as his claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  To the Board's knowledge, the Veteran 
has not disagreed.  Accordingly, those issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].



FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected residuals of a fractured 
mandible are manifested by pain and limited inter-incisal 
range of motion.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently-diagnosed headache disability and his service-
connected mandible fracture residuals.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently-diagnosed headache disability and his military 
service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent rating for 
mandible fracture residuals have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 
(2009).

2.  The Veteran's headache disability is not proximately due 
to nor is the result of his service-connected mandible 
fracture residuals.  38 C.F.R. §3.310 (2009).

3.  A headaches disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to an increased disability 
rating for his service-connected mandible fracture residuals.  
Additionally, the Veteran claims entitlement to service 
connection for a headache disability on both a direct and a 
secondary basis.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).
  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in a July 8, 2005 letter 
from the RO, including evidence "that your service-connected 
condition has gotten worse."  The Veteran was also informed 
of the evidentiary requirements for secondary service 
connection in the July 2005 letter, including evidence that 
"your service-connected disability either caused or 
aggravated your additional disability."   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
July 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claims.  With 
respect to private treatment records, the July 2005 letter 
informed the Veteran that VA would make reasonable efforts to 
obtain non-Federal evidence.  Included with the letter was a 
copy of VA Form 21-4142, Authorization and Consent to Release 
Information.  

The July 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the July 2005 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in an October 18, 2006 letter from the RO.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in December 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the October 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claims were readjudicated in a July 2007 statement of the 
case (SOC), and a July 2008 supplemental statement of the 
case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

A May 9, 2008 letter to the Veteran specifically referenced 
Vazquez-Flores v. Peake and advised him that a disability 
"rating can be changed if your condition changes," and "we 
will assign a rating from 0 to as much as 100 percent," 
depending on the disability involved.  In addition, the RO 
invited evidence that would demonstrate limitations in the 
Veteran's daily life and work, and gave notice of the 
specific schedular criteria used to rate his mandible 
disability through the use of diagnostic codes, specifically 
Diagnostic Code 9905 [limitation of motion of the 
temporomandibular articulation].

Accordingly, due to the content of the notice given, the 
Board finds that the Veteran has received appropriate VCAA 
notice to include as contemplated by the Court in Vazquez-
Flores.  

In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records, VA 
and private treatment records, Social Security Administration 
(SSA) records, and lay statements from the Veteran's wife and 
daughter have been associated with the claims folder.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in July 2005 
and March 2008.  The reports of these examinations reflect 
that each examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  
The Veteran and his representative have not contended 
otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and has 
declined the opportunity for a personal hearing. 

Accordingly, the Board will proceed to a decision.



	(CONTINUED ON NEXT PAGE)

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a fractured 
mandible.   

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);     38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  

Any change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Veteran's service-connected mandible fracture residuals 
are currently rated noncompensably [zero percent] disabling 
under Diagnostic Code 9999-9904 [malunion of the mandible].  
Diagnostic Code 9999 represents an unlisted disability that 
requires rating by analogy to one of the disorders rated 
under 38 C.F.R. 
§ 4.150.  See 38 C.F.R. § 4.27 (2009) [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen].  

The medical evidence of record indicates that the Veteran's 
service-connected mandible fracture residuals are manifested 
by pain and limitation of motion of the temporomandibular 
joint.  Based on this evidence, the Veteran's representative 
has specifically requested that the Board abandon rating the 
Veteran's disability under Diagnostic Code 9904, and instead 
rate the Veteran's mandible fracture disability under 
Diagnostic Code 9905 [limitation of motion of the 
temporomandibular articulation].  See the October 23, 2009 
Informal Hearing Presentation, page 2.  

Upon review of the record, the Board agrees with the 
Veteran's representative that Diagnostic Code 9905 is in fact 
the most appropriate diagnostic code to rate the Veteran's 
mandible fracture residuals, primarily because Diagnostic 
Code 9905 pertains specifically to the Veteran's service-
connected disability and associated symptomatology.  
Moreover, the medical record crucially lacks any evidence 
demonstrating that the Veteran's service-connected fracture 
residuals manifest in malunion of the mandible with severe or 
moderate [or even slight] displacement, as is required to 
warrant a compensable rating under Diagnostic Code 9904.  
Therefore, it is to the Veteran's advantage for the Board to 
rate his fracture residuals under Diagnostic Code 9905 
instead of 9904.  

The Board has considered rating the Veteran's service-
connected disability under the other diagnostic codes of 38 
C.F.R. § 4.150.  However, the evidence of record fails to 
demonstrate that the Veteran's service-connected mandible 
fracture residuals manifest in chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion of the mandible, loss of the ramus, loss 
of the condyloid process, loss of the hard palate, loss of 
teeth, loss of the maxilla, or malunion or nonunion of the 
maxilla.  See Diagnostic Codes 9900-9903 and 9906-9916 
respectively.  

Accordingly, the Board finds that Diagnostic Code 9905 is for 
application in this case.  


Specific rating criteria

Under Diagnostic Code 9905 [temporomandibular articulation, 
limited motion of], a 10 percent rating is warranted when the 
range of lateral excursion is limited from 0 to 4 millimeters 
(mm) or the inter-incisal range is limited to 31 to 40 mm; a 
20 percent rating is applicable when the inter-incisal range 
is limited to 
21 to 30 mm; a 30 percent rating is for contemplation when 
the inter-incisal range is limited to 11 to 20 mm; and a 40 
percent rating is assigned when the range is limited to 0 to 
10 mm. 

38 C.F.R. § 4.150, Diagnostic Code 9905 (2009).

Analysis

Schedular rating

To warrant a compensable rating under Diagnostic Code 9905, 
the Veteran's service-connected mandible fracture residuals 
must manifest in limited lateral excursion from 0 to 4 mm, or 
in limited inter-incisal range of motion from 31 to 40 mm, or 
worse.  

With respect to lateral excursion, the July 2005 VA examiner 
specifically observed the Veteran's lateral excursion to be 
approximately 1 centimeter [10 mm] to the right as well as to 
the left.  In November 2006, a VA dentistry treatment note 
pertinently indicated that the Veteran had right lateral 
excursion to 15 mm, and left later excursion to 12 mm.  See 
the July 2005 VA examiner's report, page 2; see also the 
Veteran's November 20, 2006 VA dentistry consult.  No other 
measurements of lateral excursion exist of record.  
Accordingly, because the Veteran's measured lateral excursion 
is greater than 4 mm, a compensable rating is not warranted 
on this basis.

With respect to inter-incisal range of motion, the July 2005 
VA examiner pertinently measured the Veteran's inter-incisal 
opening to be 30 mm, the highest range value possible that 
would still warrant a 20 percent disability rating under 
Diagnostic Code 9905.  However, in November 2006, the 
Veteran's inter-incisal opening measured 42 mm, a range that 
is noncompensable under Diagnostic Code 9905.  These are the 
only two inter-incisal measurements included in the record.  

Since it appears that limitation of inter-incisal motion may 
be quite variable, the Board does not believe that additional 
diagnostic studies would make the disability picture any more 
clear.    

The Veteran's July 2005 inter-incisal measurement of 30 
millimeters is borderline (1 mm) for the assignment of a 20 
percent rating.  Significantly, the more recent measurement 
of 42 mm taken in November 2006 was borderline in the other 
direction, lacking only two millimeters outside the 
designated range warranting a 10 percent rating.  Under these 
circumstances, the Board believes that the Veteran's overall 
limitation of motion most nearly approximates the criteria 
required for a 10 percent rating under Diagnostic Code 9905, 
namely inter-incisal range of motion limited to 31 to 40 mm.  
See 38 C.F.R. § 4.7 (2009).  Applying the benefit of the 
doubt rule, an increased disability rating of 10 percent will 
be assigned under Diagnostic Code 9905.  

Deluca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under          
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Although the Veteran's complaints of jaw pain are clearly 
documented, the medical evidence of record fails to 
demonstrate that the Veteran's jaw pain has contributed to 
any limitation of inter-incisal motion or lateral excursion.  
Indeed, the Veteran himself indicated in November 2006 that 
he is not in constant pain, and "when he does have pain it 
is bearable."  See the Veteran's November 20, 2006 VA 
Dentistry Consult.  Moreover, the objective clinical evidence 
is negative for functional loss due to weakness, fatigue or 
incoordination, or lack of endurance.

Thus, there is no basis on which to assign a higher level of 
disability than the currently-assigned 10 percent based on 38 
C.F.R. §§ 4.40 and 4.45.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The RO has rated the Veteran's disability noncompensably 
(zero percent) disabling from March 21, 1989, the effective 
date of service connection, and at all times thereafter.  The 
Veteran's claim for an increased disability rating for his 
service-connected mandible fracture residuals was filed in 
May 2005.  Therefore, the question to be answered by the 
Board is whether any different rating should be assigned for 
the relevant time period under consideration, or May 2004 to 
the present.  

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's mandible 
fracture residuals became severe enough to warrant a 
compensable rating at any time prior to the July 28, 2005 VA 
dental examination, at which point the Veteran exhibited 
inter-incisal limitation of motion to 30 millimeters.    

It does not appear that the Veteran's symptomatology became 
worse from July 2005 to the present day.  In fact, as noted 
above, in November 2006, the Veteran's inter-incisal range of 
motion [as well as his lateral excursion] improved to what 
would be a noncompensable level under Diagnostic Code 9905.    

Accordingly, the Board finds that the Veteran's disability 
rating for his service-connected mandible fracture residuals 
is increased from 0 to 10 percent disabling as of the date of 
his July 28, 2005 VA examination. 

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                      See 
also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected mandible fracture residuals.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, the symptomatology associated with the Veteran's 
fracture, pain with limitation of motion of the 
temporomandibular joint, is specifically contemplated under 
Diagnostic Code 9905 discussed above.  Accordingly, the Board 
finds that the Veteran's disability picture has been 
sufficiently contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly address 
whether the evidence of record demonstrates any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment   See 
38 C.F.R. § 3.321(b)(1).  

With respect to hospitalization, the record does not show 
that the Veteran required frequent hospitalizations for his 
service-connected mandible fracture residuals, and the 
Veteran does not so contend.

With respect to marked interference with employment, the 
medical and other evidence of record fails to demonstrate 
that the Veteran's mandible fracture residuals in and of 
itself caused marked interference with employment, over and 
above that contemplated in the VA Ratings Schedule.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, marked interference 
with employment is not demonstrated.

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the 
Veteran's fractured mandible residuals for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

For the reasons set out above, based upon the evidence of 
record, the Board believes that the assignment of an 
increased 10 percent disability rating for the Veteran's 
service-connected mandible fracture residuals is warranted, 
effective July 28, 2005.    
To that extent, the appeal is allowed.

2.  Entitlement to service connection for a headache 
disability, to include as secondary to service-connected 
residuals of a fractured mandible.  

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002);
38 C.F.R. § 3.303 (2009).

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 
38 C.F.R. § 3.303 does not relieve the claimant of his burden 
of providing a medical nexus.

Secondary service connection

Service connection may also be granted for a disability that 
is proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The Veteran claims entitlement to service connection for 
headaches.  The Veteran's headaches claim has involved 
argument and development on both a direct and secondary 
basis.  That is, the Veteran contends that his headaches are 
related to an incident in service in which he sustained head 
injuries [this is the same incident which resulted in his jaw 
fracture residuals being service connected.  He alternatively 
contends that his service-connected jaw fracture residuals 
caused his headaches.  The Board's inquiry will therefore 
include analysis as to both direct and secondary service-
connection.

With respect to current disability, the March 2008 VA 
examiner has pertinently diagnosed the Veteran with 
"headaches - tension in type."  See the March 2008 VA 
examiner's report, page 7.  Accordingly, element (1) of both 
Hickson and Wallin are met.  

With respect to Hickson element (2), in-service disease 
and/or injury, the Veteran's service treatment records 
contain no treatment for, or diagnosis of any headache 
disability.  Indeed, the Veteran's July 3, 1974 separation 
examination was pertinently negative as to any headache 
complaints or diagnosis.  Concerning in-service injury, the 
Veteran sustained a nondisplaced left angle and right body 
mandible fracture in July 1972.  In-service injury is 
arguably shown, and Hickson element (2) is met.  

The Veteran is currently service-connected for mandible 
fracture residuals.  Accordingly, Wallin element (2) is also 
met.  

With respect to Hickson/Wallin element (3), medical nexus, 
there are several medical opinions of record addressing the 
etiology of the Veteran's headache disability.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability. 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  After reviewing the record, and 
for reasons stated immediately below, the Board finds the 
opinion of the March 2008 VA examiner to be of greater 
probative value than the opinions of record to the contrary.  

A report from R.L.C., D.M.D., was submitted by the Veteran in 
September 2006.  Dr. R.L.C. stated that the Veteran's "pain 
. . . is probably due to TMJ problems that could be related 
to a previously broken mandible."  See the handwritten 
letter dated September 12, 2006 from Dr. R.L.C.  Crucially, 
Dr. R.L.C. did not specify whether this "pain" was actually 
pain from headaches.  This is a significant omission, since  
evidence such as the July 2005 VA dental examination report 
indicates that the Veteran has jaw pain.  Thus, Dr. R.L.C.'s 
statement is of little probative value because it fails to 
relate any headache disability to the Veteran's in-service 
jaw fracture, or to any residuals of that fracture.  Rather, 
as noted above, Dr. R.L.C. merely suggests that the Veteran's 
"pain" is likely related to TMJ problems that "could be" 
due to the broken mandible.  

There are also of record two specific nexus opinion from 
chiropractors.  The first,  from J.M., D.C., was submitted by 
the Veteran in September 2006.   J.M. opined that "[i]t is 
possible that the headaches that [the Veteran] experiences 
are a result of the fractured mandible. . . .  Headaches 
could be caused by a patient that has problems with TMJ."  
See the letter dated July 11, 2006 from J.M.

The second favorable nexus opinion, from P.R.S., D.C., was 
submitted by the Veteran in December 2007.  P.R.S. opined 
that "it is medically probable that [the Veteran's] jaw 
problems in 1973 have in the past, and will in the future 
cause him problems, especially headaches, right jaw pain and 
neck pain."  P.R.S. went on to indicate that "[t]he fact 
that the jaw and the neck share anatomy . . . makes this 
reasonable and justified."  See the December 2007 letter 
from P.R.S.  

A nexus opinion of record was obtained from the March 2008 VA 
examiner, who after examination of the Veteran determined 
that the Veteran's headache disability was "not caused by or 
a result of" his mandible fracture in service.  See the 
March 2008 VA examiner's report, page 8.  

Although not disparaging the qualifications of J.M. and 
P.R.S., [see Goss v. Brown, 9 Vet. App. 109 (1996)], their 
qualifications as chiropractors are less impressive than 
those of the VA examiner, who pertinently did not relate the 
Veteran's headache disability to his in-service fracture or 
fracture residuals.  See Black v. Brown, 10 Vet. App. 297, 
284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  It does 
not appear that J.M. or P.R.S. has any particular expertise 
in diagnosing or treating  jaw or headache disorders and 
indeed, it does not appear that either offered a specific 
diagnosis of a headache disorder. 

The opinions of J.M. and P.R.S. are also entitled to little 
weight of probative value as they are based on speculation.  
The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See 38 C.F.R. § 3.102 [reasonable doubt 
does not include resort to speculation or remote 
possibility]; see also Obert v. Brown, 5 Vet. App. 30, 33 
(1993) [medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus]; Warren v. Brown, 6 Vet. App. 4, 6 
(1993) [doctor's statement framed in terms such as "could 
have been" is not probative]; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  These opinions are in fact not 
specifically related to the facts and circumstances 
surrounding the Veteran's claim.

Finally, neither of the chiropractors offered a rationale for 
their respective opinions.  Although P.R.S. stated that his 
opinion is "reasonable and justified" based on the 
unremarkable fact that the jaw and the neck share anatomy, 
such rationale fails to explain why or how any link might 
exist between the Veteran's fractured mandible and his 
headache disability.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the health care provider 
to provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  In particular, x-ray or other diagnostic 
evidence was not cited.

In contrast, after an analysis of the record as a whole [to 
include the above-referenced opinions of J.M. and P.R.S.], 
the March 2008 VA examiner specifically articulated the 
clinical bases for his non-speculative negative nexus 
opinion.  In particular, to support his conclusion the VA 
examiner highlighted the Veteran's pertinently negative 
separation examination, as well as the decades-long period 
following the Veteran's separation from service in 1974 
without complaints of, or treatment for, headaches.  
Additionally, the VA examiner determined that x-ray results 
taken on March 28, 2008 showed "no deformity," which in his 
opinion suggested that "the non-displaced fracture of jaw 
had completely healed well."  
See the March 2008 VA examiner's report, pages 8 and 9.  

Moreover, the March 2008 VA examiner acknowledged the 
differing opinions of J.M. and P.R.S in his examination 
report, but pertinently characterized these opinions as 
"statements only," without supporting clinical rationale-a 
characterization with which the Board agrees, as explained 
above.  

The March 2008 VA examiner's conclusions also appear to be 
congruent with the objective medical evidence of record.  In 
this connection, the Board notes the findings of a VA 
physician, who upon examination of the Veteran's jaw in June 
1989, determined that "there are no residuals of previous 
jaw fractures evident."  See the Veteran's June 14, 1989 VA 
Consultation Sheet.  [Emphasis as in original report.]  This 
evaluation is further evidence weighing against a 
determination that the Veteran's current headache disability 
is related to the Veteran's in-service fracture, or service-
connected mandible fracture residuals.

The Board accordingly finds the opinion of the March 2008 VA 
examiner to be highly probative.

To the extent that the Veteran himself, his representative, 
his wife, or his daughter is attempting to attribute the 
Veteran's currently diagnosed headache disability to his in-
service mandible fracture or service-connected residuals of 
that fracture, it is well-settled that as lay persons without 
medical training, they are not competent to comment on 
medical matters such as etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Veteran has recently contended that he has experienced 
headaches continually since he broke his jaw in 1972 to the 
present day.  See, e.g., the October 2009 Informal Hearing 
Presentation.  Additionally, the Veteran's wife and daughter 
have submitted statements indicating that the Veteran had 
headaches frequently after his military service.  See the 
statements of the Veteran's wife and daughter, submitted in 
December 2007.  The board has therefore given mind to 
continuity of symptomatology, discussed in the law and 
regulations section above.  

The Board recognizes that the Veteran, his wife, and his 
daughter are competent to testify as to the Veteran's 
observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), [lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge].  However, none 
are competent to distinguish jaw pain from headache pain.  
See Espiritu, supra.  Supporting medical evidence of 
continuity of symptomatology is required.            See 
Voerth v. West, 13 Vet. App. 117, 120-121 (1999) [there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case. 

As noted above the Veteran's in-service jaw fracture is 
clearly documented in the Veteran's service treatment 
records.  Significantly, however, there is no reference to 
headaches at any time during his service.  Indeed, the 
Veteran's July 1974 separation examination was pertinently 
negative as to any headache disability.  
Subsequently (as the March 2008 VA examiner specifically 
observed), it does not appear that the Veteran complained of, 
or received treatment for, a headache disability until 2005, 
more than 30 years after his separation from service.  See 
the March 2008 VA examiner's report, page 8.  In the interim, 
the Veteran had complained of headaches on only two other 
occasions: in 1981, when the medical impression was "tension 
headache," and in 1984, when the medical impression was 
"sinus congestion."  See the Veteran's May 5, 1981 and May 
22, 1984 private treatment reports.  These two isolated 
records [occurring seven and ten years after the Veteran left 
military service and over twenty years before the Veteran 
received regular treatment for headaches] do not establish 
continuity.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that a claimant 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].

Indeed, it strikes the Board has peculiar in the extreme that 
the Veteran would complain of headaches in 1981 and in 1984 
and not mention either time that this was a long-standing and 
chronic problem.  Based on the record as a whole, the Board 
finds the Veteran's recent assertions, and those of his 
family, of constant headaches over decades to be lacking in 
credibility and probative value.

In short, any contentions by the Veteran or his family 
indicating that the Veteran has experienced headaches 
continually since his in-service jaw fracture are outweighed 
by the lack of objective evidence of any such symptomatology 
for decades after service.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  Accordingly, service 
connection cannot be established by continuity of 
symptomatology.

Hickson/Wallin element (3), medical nexus, has not been met, 
and the Veteran's claim fails on this basis alone.  

Conclusion

In summary, in the absence of the third required Hickson or 
Wallin element, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for a left knee disability on both a direct and 
secondary basis.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating to 10 percent 
for service-connected residuals of a fractured mandible is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to service connection for a headache disability, 
to include as secondary to service-connected residuals of a 
fractured mandible is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


